DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keith et al. (US 11,156,832 B1; Keith).
As of claim 1, Keith teaches a display device 200 [fig 3] comprising: a display panel 220 [fig 3] including a plurality of display units 220a-c [fig 3], wherein the display units 220a-c [fig 3] generates a plurality of display light beams with different wavelengths, 5respectively (red, green, blue) (col 4, line 67); and a light guide unit 215a-c [fig 3] which receives the display light beams from the display units 220a-c [fig 3], wherein the light guide unit 215a-c [fig 3] includes: a plurality of input diffraction regions 216a-c [fig 3] which changes traveling 10directions of the display light beams, respectively (input couplers 216a-c each provide three images associated with three colors and three different fields of view for travel by total internal reflection through the respective waveguides 215a-c for ejection by the output couplers 217a-c) (col 7, lines 25-29); a light guide area which guides the display light beams with the changed traveling directions (via total internal reflection) (col 7, lines 25-29); and an output diffraction region 217a-c (output couplers) [fig 3] which directs the guided display light beams to a predetermined direction (shown with solid arrows coming out of output coupler 217a) [fig 3].  
As of claim 2, Keith teaches a first display unit 220a [fig 3] which generates a first display light beam with a first wavelength among the display light beams (red or green or blue) (col 4, line 67); a second display unit 220b [fig 3] which generates a second display light beam with a 20second wavelength among display light beams (red or green or blue) (col 4, line 67); and a third display unit 220c [fig 3] which generates a third display light beam with a third wavelength among the display light beams (red or green or blue) (col 4, line 67).  
As of claim 3, Keith teaches a first input diffraction region 216a [fig 3] in which a traveling direction of the first display light beam is changed (via total internal reflection) (col 7, lines 25-29); 5a second input diffraction region 216b [fig 3] in which a traveling direction of the second display light beam is changed (via total internal reflection) (col 7, lines 25-29); and a third input diffraction region 216c [fig 3] in which a traveling direction of the third display light beam is changed (via total internal reflection) (col 7, lines 25-29). 
As of claim 4, Keith teaches 10a first waveguide 215a [fig 3] to which the first display light beam is provided (from 220a) [fig 3]; a second waveguide 215b [fig 3] to which the second display light beam is provided (from 220b) [fig 3]; and a third waveguide 215c [fig 3] to which the third display light beam is provided (from 220c) [fig 3].  
As of claim 17, Keith teaches 5the first display light beam has a wavelength of red color (red) (col 4, line 67), the second display light beam has a wavelength of green color (green) (col 4, line 67), and the third display light beam has a wavelength of blue color (blue) (col 4, line 67).  
As of claim 20, Keith teaches a display device 200 [fig 3] comprising: a first display panel 220a [fig 3] which generates a first display light beam with a first wavelength (red or green or blue) (col 4, line 67); 20a second display panel 220b [fig 3] which generates a second display light beam with a second wavelength (red or green or blue) (col 4, line 67); a third display panel 220c [fig 3] which generates a third display light beam with a third wavelength (red or green or blue) (col 4, line 67);  and a light guide unit 215a-c [fig 3] which receives the first to third display light beams from the first to third display panels 220a-c [fig 3], wherein the light guide unit 215a-c [fig 3] includes: first to third input diffraction regions 216a-c [fig 3] which change traveling 5directions of the first to third display light beams, respectively (input couplers 216a-c each provide three images associated with three colors and three different fields of view for travel by total internal reflection through the respective waveguides 215a-c for ejection by the output couplers 217a-c) (col 7, lines 25-29); a light guide region which guides the first to third display light beams with the changed traveling directions (via total internal reflection) (col 7, lines 25-29); and an output diffraction region 217a-c (output couplers) [fig 3] which directs the guided display light beams to a predetermined direction (shown with solid arrows coming out of output coupler 217a) [fig 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (US 11,156,832 B1; Keith) in view of Bohn (US 2018/0082644 A1).
Keith teaches the invention as cited above except for the light guide unit includes: a waveguide which receives the first to third display light beams.
Bohn teaches a display system [fig 2] having the light guide unit 202 [fig 2] includes: a waveguide 200 [fig 2] which receives the first to third display light beams (222 R, G, B lights from display engine 204) [fig 2]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light guide unit includes: a waveguide which receives the first to third display light beams as taught by Bohn to the display device as disclosed by Keith to perform eye tracking based on infrared light that is incident on and reflected from the user's eye (Bohn; [0050]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (US 11,156,832 B1; Keith).
Keith teaches first, second and third display units 220a-c [fig 3] generating red, green, blue display lights (col 4, line 67). Keith does not specifically teach 10the first display unit includes red pixels, the second display unit includes green pixels, and the third display unit includes blue pixels; however, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first display unit includes red pixels, the second display unit includes green pixels, and the third display unit includes blue pixels as a design choice (Rearrangement of Parts; MPEP 2144.04 VI C) in order to provide a color image on a combiner of a head up display.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keith et al. (US 11,156,832 B1; Keith) in view of LEI (US 2015/0035813 A1).
Keith teaches the invention as cited above except for the display panel is an organic 15light emitting display panel.
LEI teaches an organic light emitting display 1 [fig 2] having an organic 15light emitting display panel 20 [fig 2]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel is an organic 15light emitting display panel as taught by LEI to the display device as disclosed by Keith to display an image according to an image data (LEI; [0030]).
Allowable Subject Matter
Claims 5-12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 5, the closest prior art Keith et al. (US 11,156,832 B1; Keith) teaches a display system 12 can be an eyewear mounted display system, an HWD system, a near eye display system, a fixed combiner HUD, a helmet mounted display, or other worn display device. The display system 12 includes a combiner 14, a HUD computer 16, and a projector 18. The projector 18 and combiner 14 can be packaged for use in small volume displays, such as HMDs and other worn displays. The HUD computer 16 includes a processor 40, an image frame memory 44 and drive electronics 46. The HUD computer 16 provides an image frame stored in the image frame memory 44 for an image to be provided on the combiner 14. The image frame is associated with a desired image as determined by the HUD computer 16 based upon pilot selections, sensor inputs, HUD processing software and other information. The image frame can include multiple frames for each field of view and each color. The image frame stored in the image frame memory 44 is provided to drive electronics 46, which provide drive signals to the image source 20. The image frame memory 44 are any storage device or a number of devices for storing data associated with providing an image. The drive electronics are video or graphics processing circuits that convert image data into signals for driving the image source 20 in some embodiments. The image frame memory 44 includes two- or three-color images (e.g., red, green, and yellow) for each tiled field of view in some embodiments. The HUD computer 16 provides image data to the projector 18 for each color and each field of view, and the projector 18 provides drive signals in response to the image data so that the projector 18 provides the image on the combiner 14. Keith does not anticipate or render obvious, alone or in combination, a first input diffraction pattern disposed on the first waveguide corresponding to the first input diffraction region to change the traveling direction of the first display light beam; 20a second input diffraction pattern disposed on the second waveguide corresponding to the second input diffraction region to change the traveling direction of the second display light beam; and a third input diffraction pattern disposed on the third waveguide corresponding to the third input diffraction region to change the traveling direction of the third display light beam.
Claim 6 is allowed as being dependent on claim 5.
As of claim 7, the closest prior art Keith et al. (US 11,156,832 B1; Keith) teaches a display system 12 can be an eyewear mounted display system, an HWD system, a near eye display system, a fixed combiner HUD, a helmet mounted display, or other worn display device. The display system 12 includes a combiner 14, a HUD computer 16, and a projector 18. The projector 18 and combiner 14 can be packaged for use in small volume displays, such as HMDs and other worn displays. The HUD computer 16 includes a processor 40, an image frame memory 44 and drive electronics 46. The HUD computer 16 provides an image frame stored in the image frame memory 44 for an image to be provided on the combiner 14. The image frame is associated with a desired image as determined by the HUD computer 16 based upon pilot selections, sensor inputs, HUD processing software and other information. The image frame can include multiple frames for each field of view and each color. The image frame stored in the image frame memory 44 is provided to drive electronics 46, which provide drive signals to the image source 20. The image frame memory 44 are any storage device or a number of devices for storing data associated with providing an image. The drive electronics are video or graphics processing circuits that convert image data into signals for driving the image source 20 in some embodiments. The image frame memory 44 includes two- or three-color images (e.g., red, green, and yellow) for each tiled field of view in some embodiments. The HUD computer 16 provides image data to the projector 18 for each color and each field of view, and the projector 18 provides drive signals in response to the image data so that the projector 18 provides the image on the combiner 14. Keith does not anticipate or render obvious, alone or in combination, a first input diffraction pattern disposed in the first waveguide corresponding 20to the first input diffraction region to change the traveling direction of the first display light beam; a second input diffraction pattern disposed in the second waveguide corresponding to the second input diffraction region to change the traveling direction of the second display light beam; and a third input diffraction pattern disposed in the third waveguide corresponding to the third input diffraction region to change the traveling direction of the third display light beam.  
Claim 8 is allowed as being dependent on claim 7.
As of claim 9, the closest prior art Keith et al. (US 11,156,832 B1; Keith) teaches a display system 12 can be an eyewear mounted display system, an HWD system, a near eye display system, a fixed combiner HUD, a helmet mounted display, or other worn display device. The display system 12 includes a combiner 14, a HUD computer 16, and a projector 18. The projector 18 and combiner 14 can be packaged for use in small volume displays, such as HMDs and other worn displays. The HUD computer 16 includes a processor 40, an image frame memory 44 and drive electronics 46. The HUD computer 16 provides an image frame stored in the image frame memory 44 for an image to be provided on the combiner 14. The image frame is associated with a desired image as determined by the HUD computer 16 based upon pilot selections, sensor inputs, HUD processing software and other information. The image frame can include multiple frames for each field of view and each color. The image frame stored in the image frame memory 44 is provided to drive electronics 46, which provide drive signals to the image source 20. The image frame memory 44 are any storage device or a number of devices for storing data associated with providing an image. The drive electronics are video or graphics processing circuits that convert image data into signals for driving the image source 20 in some embodiments. The image frame memory 44 includes two- or three-color images (e.g., red, green, and yellow) for each tiled field of view in some embodiments. The HUD computer 16 provides image data to the projector 18 for each color and each field of view, and the projector 18 provides drive signals in response to the image data so that the projector 18 provides the image on the combiner 14. Keith does not anticipate or render obvious, alone or in combination, the first to third waveguides are sequentially disposed one on another, and the display panel is disposed on a rear surface of a waveguide disposed at a 20bottom, among the first to third waveguides.
As of claim 10, the closest prior art Keith et al. (US 11,156,832 B1; Keith) teaches a display system 12 can be an eyewear mounted display system, an HWD system, a near eye display system, a fixed combiner HUD, a helmet mounted display, or other worn display device. The display system 12 includes a combiner 14, a HUD computer 16, and a projector 18. The projector 18 and combiner 14 can be packaged for use in small volume displays, such as HMDs and other worn displays. The HUD computer 16 includes a processor 40, an image frame memory 44 and drive electronics 46. The HUD computer 16 provides an image frame stored in the image frame memory 44 for an image to be provided on the combiner 14. The image frame is associated with a desired image as determined by the HUD computer 16 based upon pilot selections, sensor inputs, HUD processing software and other information. The image frame can include multiple frames for each field of view and each color. The image frame stored in the image frame memory 44 is provided to drive electronics 46, which provide drive signals to the image source 20. The image frame memory 44 are any storage device or a number of devices for storing data associated with providing an image. The drive electronics are video or graphics processing circuits that convert image data into signals for driving the image source 20 in some embodiments. The image frame memory 44 includes two- or three-color images (e.g., red, green, and yellow) for each tiled field of view in some embodiments. The HUD computer 16 provides image data to the projector 18 for each color and each field of view, and the projector 18 provides drive signals in response to the image data so that the projector 18 provides the image on the combiner 14. Keith does not anticipate or render obvious, alone or in combination, a first waveguide which receives the first display light beam; and a second waveguide which receives the second display light beam and the third display light beam.
Claims 11-12 are allowed as being dependent on claim 10.
As of claim 14, the closest prior art Keith et al. (US 11,156,832 B1; Keith) teaches a display system 12 can be an eyewear mounted display system, an HWD system, a near eye display system, a fixed combiner HUD, a helmet mounted display, or other worn display device. The display system 12 includes a combiner 14, a HUD computer 16, and a projector 18. The projector 18 and combiner 14 can be packaged for use in small volume displays, such as HMDs and other worn displays. The HUD computer 16 includes a processor 40, an image frame memory 44 and drive electronics 46. The HUD computer 16 provides an image frame stored in the image frame memory 44 for an image to be provided on the combiner 14. The image frame is associated with a desired image as determined by the HUD computer 16 based upon pilot selections, sensor inputs, HUD processing software and other information. The image frame can include multiple frames for each field of view and each color. The image frame stored in the image frame memory 44 is provided to drive electronics 46, which provide drive signals to the image source 20. The image frame memory 44 are any storage device or a number of devices for storing data associated with providing an image. The drive electronics are video or graphics processing circuits that convert image data into signals for driving the image source 20 in some embodiments. The image frame memory 44 includes two- or three-color images (e.g., red, green, and yellow) for each tiled field of view in some embodiments. The HUD computer 16 provides image data to the projector 18 for each color and each field of view, and the projector 18 provides drive signals in response to the image data so that the projector 18 provides the image on the combiner 14. Keith does not anticipate or render obvious, alone or in combination, the light guide unit further 5includes: a first input diffraction pattern disposed on the waveguide corresponding to the first input diffraction region to change the traveling direction of the first display light beam: a second input diffraction pattern disposed on the waveguide corresponding 10to the second input diffraction region to change the traveling direction of the second display light beam: and a third input diffraction pattern disposed on the waveguide corresponding to the third input diffraction region to change the traveling direction of the third display light beam.
Claim 15 is allowed as being dependent on claim 14.
As of claim 16, the closest prior art Keith et al. (US 11,156,832 B1; Keith) teaches a display system 12 can be an eyewear mounted display system, an HWD system, a near eye display system, a fixed combiner HUD, a helmet mounted display, or other worn display device. The display system 12 includes a combiner 14, a HUD computer 16, and a projector 18. The projector 18 and combiner 14 can be packaged for use in small volume displays, such as HMDs and other worn displays. The HUD computer 16 includes a processor 40, an image frame memory 44 and drive electronics 46. The HUD computer 16 provides an image frame stored in the image frame memory 44 for an image to be provided on the combiner 14. The image frame is associated with a desired image as determined by the HUD computer 16 based upon pilot selections, sensor inputs, HUD processing software and other information. The image frame can include multiple frames for each field of view and each color. The image frame stored in the image frame memory 44 is provided to drive electronics 46, which provide drive signals to the image source 20. The image frame memory 44 are any storage device or a number of devices for storing data associated with providing an image. The drive electronics are video or graphics processing circuits that convert image data into signals for driving the image source 20 in some embodiments. The image frame memory 44 includes two- or three-color images (e.g., red, green, and yellow) for each tiled field of view in some embodiments. The HUD computer 16 provides image data to the projector 18 for each color and each field of view, and the projector 18 provides drive signals in response to the image data so that the projector 18 provides the image on the combiner 14. Keith does not anticipate or render obvious, alone or in combination, HAA0772USan intermediate diffraction region disposed between the input diffraction region and the output diffraction region to change the traveling directions of the display light beams to the output diffraction region.  







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Waldern et al. (US 10942430 B2) teaches a system which includes an image projector for projecting image light, an image processor for computing a native image and at least one image shifted in a predefined direction, and at least one switchable grating capable of being switched between diffracting and non-diffracting states. In some embodiments, the switchable grating is optically coupled to the image projector. In a number of embodiments, the switchable gratings have a first configuration for propagating the native image light and at least one other configuration for propagating shifted image light having an angular displacement corresponding to the image shift in a predefined direction. By displaying the native and shifted images sequentially within a human eye integration period, the display resolution can be multiplied;
- Prior Art Trisnadi et al. (US 10564533 B2) teaches an optical device which includes a first surface having a diffractive optical element, a second surface normal to the first surface, and a third surface arranged at an angle to the second surface. The third surface may be a beam splitting surface that is reflective to light of a first state and transmissive to light of a second state. The diffractive optical element may receive an input beam made up of light having the first state, and convert the input beam into at least a first diffracted beam at a first diffraction angle such that the first diffracted beam is directed toward the third surface and is reflected by the third surface in a direction substantially parallel to the first surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882